Title: From John Adams to Jean de Neufville & Fils, 19 January 1783
From: Adams, John
To: Neufville, Jean de & Fils (business)


Gentlemen
Paris Jany. 19. 1783

You favour of the 30 of December, I have recd, as well as the Letter mentioned in it.—
I am obliged to you Gentlemen, for paying the Interest you mention, which if you please Messrs Willinks Van staphorsts and De la Lande and Fynje will repay you, on Account of the United States.
In order to Save you the Trouble for the future would it not be best to desire the Holders of those Seven obligations, to deliver them to Messrs Willinks &c and take others in stead of them from them.? or at least you may refer them in future to those Houses to receive the Interest.
I have the Honour to be, very respectfully, Gentlemen your most / obedient &c
 